Citation Nr: 1110575	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, claimed as secondary to degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for a left hip disorder, claimed as secondary to degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to degenerative disc disease of the lumbosacral spine.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1948 to March 1954.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the claims file.  

In December 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained traumatic injuries during service, but the weight of the most probative evidence of record establishes that the currently diagnosed bilateral hip disorders and cervical spine disorder, manifested by degenerative arthritis, are not related to the Veteran's active duty service, to include the traumatic injuries, or to a service-connected disability.

2.  Throughout the appeal period, the Veteran's degenerative disc disease of the lumbosacral spine is not shown to have been manifested by more than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without bed rest prescribed by a physician.  

3.  The neurologic component of the Veteran's degenerative disc disease of the lumbosacral spine is shown to be manifested by findings consistent with radiculopathy involving the left and right hips, which approximates a disability picture of mild incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The weight of the evidence is against a finding that a right hip disorder, presently manifested by degenerative arthritis, is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The weight of the evidence is against a finding that a left hip disorder, presently manifested by degenerative arthritis, is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The weight of the evidence is against a finding that a cervical spine disorder, presently manifested by degenerative arthritis, is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  Throughout the rating period on appeal, the criteria for the assignment of an evaluation in excess of 20 percent for the degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45,  4.71a including Diagnostic Code 5237 (2010).

5.  Throughout the rating period on appeal, the criteria for the assignment of a separate rating of 10 percent, but no more, for objective neurologic manifestations of the degenerative disc disease of the lumbosacral spine, involving the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic Code 5237, 4.124, 4.124a including Diagnostic Code 8520 (2010).  

6.  Throughout the rating period on appeal, the criteria for the assignment of a separate rating of 10 percent, but no more, for objective neurologic manifestations of the degenerative disc disease of the lumbosacral spine, involving the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic Code 5237, 4.124, 4.124a including Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in January 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The Veteran was not specifically informed in connection with the present appeal of how VA determines disability ratings and effective dates.  In any event, the instant decision denies the service connection claims and a claim for an increased rating.  As such, no higher rating or effective date is assigned and thus any deficiency in notice is moot.  Moreover, the Board grants an increased rating on the basis of compensable neurological manifestations of the lower extremities, but the increase is granted throughout the entire appeal period.  For these reasons, the absence of a specific Dingess notice is harmless error.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records.  It appears some service treatment records may have been destroyed in a fire.  In this regard, VA has a heightened obligation to fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Further regarding the duty to assist, the record contains post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an August 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Indeed, the Veteran explained at his hearing that he made efforts to obtain certain private treatment records, but was told they were not available.  Thus, there is no indication that any outstanding evidence with respect to the Veteran's claim could be acquired.  

Also, the Veteran was afforded VA examinations, most recently in January 2011, to evaluate the severity of his service-connected low back disability and to determine whether his claimed hip and neck disorders are due to active service.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the issues on appeal in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does not show, that his low back symptoms have materially increased in severity since the January 2011 VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the December 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to schedule the Veteran for a VA examination to determine whether he may have a cervical spine and/or hip disorder due to service or a service-connected disability.  The Board also instructed the AMC/RO to schedule the Veteran for an appropriate VA examination to determine the nature and severity of the service-connected degenerative disc disease (DDD) of the lumbosacral spine.  As indicated, the Veteran underwent adequate VA examinations in January 2011, and a copy of each examination report is associated with the claims file.  

For these reasons, the Board finds that there was substantial compliance with the December 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

A.  Service Connection

The Veteran contends that service connection is warranted for disorders of the left hip, right hip, and the cervical spine.  

The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, with regard to the claimed cervical spine disorder, the Veteran wrote in his original claim, received by VA in November 2005, that he was seeking service connection for a "[n]eck condition."  In his March 2007 notice of disagreement (NOD), he similarly identified his neck, but he more specifically identified his claim as involving the cervical spine.  His July 2008 substantive appeal (VA form 9) and his August 2010 Board hearing testimony are consistent with the NOD, specifically identifying the cervical spine.  Because he repeatedly identified the cervical spine, which is a body part easily recognizable by a lay person, the Board finds that the scope of the present claim reasonably encompasses a claim of service connection only for a cervical spine disorder.  See Clemons, 23 Vet. App. 1; Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

With regard to the claimed hip disorders, the record reveals neurological and orthopedic diagnoses.  The Board finds that the neurological symptomatology is more appropriately addressed in the context of the Veteran's increased rating claim on appeal.  Therefore, the scope of the claim of service connection for a right hip and left hip disorder is found to encompass only a claim of service connection for an orthopedic disorder.  See id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Veteran has raised two theories of entitlement in support of his service connection claims.  First, he contends that his claimed disorders are due to injuries sustained during his service.  Second, he contends that his claimed disorders are secondary to his service-connected low back disability.  The Board finds that the weight of the evidence is against each theory of entitlement.

With regard to his first theory of entitlement, the Veteran testified at his August 2010 Board hearing that he had an accident during service while attempting to step over an object.  He fell with one leg on each side of the object.  Eventually, he was put in traction and had his legs and feet taped.  His leg got infected.  After completing treatment, he was put on light duty due to being sore.  His hips starting bothering him in 1953 or 1954, just prior to leaving service.  He did not seek treatment, despite the pain, because he did not like doctors or pain medication.  

With regard to his neck, the Veteran testified at the August 2010 Board hearing that he was involved in a motor vehicle accident (MVA) during service in November 1949, where he hit his head.  The Veteran further testified that his service treatment records show neck damage and damaged teeth.  

The Board finds that the Veteran's hearing testimony is credible and competent evidence of his injuries and symptomatology during service.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511 

The service treatment records (STRs) include an undated notation that his previous records have been misplaced.  Nonetheless, the available STRs include treatment reports dated in November 1949 showing complaints of pain in the intrascapular region.  X-rays were taken of the thoracic spine, but there was no pathology.  Also in November 1949, the Veteran complained of right and left thigh pain.  He also had treatment in November 1950 after an MVA, where he hit his head.  Also pertinent, the Veteran reported during his March 1951 discharge examination that he injured his back onboard a ship in Alaska.  He denied swollen or painful joints and bone, joint, or other deformity.  Clinical evaluation of the spine and lower extremities was "normal."  Evaluation was again normal at the Veteran's final discharge examination in 1954.

The STRs show, in summary, complaints and treatment consistent with the Veteran's hearing testimony.  Service connection is not warranted on this basis alone, however, because there must be a current disability resulting from the in-service injuries.  See  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (explaining that a condition or injury occurred in service alone is not enough).  On these issues, the Board finds that the weight of the post-service evidence establishes that it is less likely than not that a current hip and/or neck disorder is etiologically related to these incidents during service.  Also, with regard to the claim of service connection on a secondary basis, the most probative evidence weighs against the claims.  The bases for these conclusions will be discussed below.

The pertinent post-service evidence, as indicated, includes a June 1987 VA examination, during which the Veteran related his complaints to his post-service work in heavy construction.  More recent VA treatment records confirm a diagnosis of degenerative arthritis.  

VA treatment records in September 2009 show complaints of bilateral hip pain for 3 to 4 years, left hip worse for 2 weeks.  Pain was worse with walking.  Physical examination showed that he walked with a limp.  A physical therapist in September 2009 reviewed X-rays showing arthritis and commented that the Veteran's pain had increased only in the left most likely due to soft tissue pain secondary to his unbalanced gait.  Contemporaneous VA treatment records, such as in June 2009, show that he was undergoing regular podiatry treatment related to right heel pain, which was "affecting his leg and hip."  Similarly, a November 2009 VA physical therapy note indicates that the Veteran had pain that was "[p]erhaps . . . due to the antalgic gait and dysfunction due to the arthritis [left] knee."  Thus, the Board finds that this evidence weighs against the claims of service connection, because it relates the Veteran's symptomatology to nonservice-connected knee and foot disorders.  

The Veteran testified at his August 2010 Board hearing with regard to his hips that he more recently experienced right ankle pain, which caused him to favor the left side.  Similarly, he testified that he had been given an injection for knee pain, which also helped his hips.  Additionally, he explained that his neck always bothered him after the in-service MVA.  More recently, he had had low back surgery.  At that time, he was told that he would likely need neck surgery within a few years.  

Again, the Veteran has essentially testified as to continuous hip and neck symptoms since service.  It is noted that documented treatment for these disorders is not shown until many years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As noted previously, the Veteran is competent to report observable symptoms such as knee pain. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, in the present case, to the extent that the Veteran is claiming continuous hip and neck symptomatology since active service, he is not found to be credible.  Indeed, separation examination in 1951 and 1954 were normal, with no complaints recorded on those occasions.  

Furthermore, the record shows that the Veteran underwent a VA examination in June 1987 (for an unrelated claim).  At that time, he did not identify neck or hip pain since service.  Rather, most pertinent to this appeal, he complained of shoulder symptoms for approximately six or seven years, and sharp pain radiating down his left leg since 1967 while working as a heavy equipment operator.  The Board finds that his June 1987 statements are more reliable than his current statements, because the earlier statements are more proximate in time to the onset of his complaints.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Moreover, he did not raise a claim for any of the claimed disorders until 2005, several decades following discharge.  Had he been experiencing continuous symptoms, it is reasonable to expect that he would have made a claim many years earlier.  Thus, continuity of symptomatology is not here established, either by the clinical record or through the Veteran's own statements.  

Moreover, the competent medical evidence fails to relate the current hip and neck disorders to active service or to the Veteran's service-connected low back disability.  Indeed, a VA examiner in January 2011, documented the Veteran's report of having no knee or hip problems during service.  Rather, the Veteran described injuring his left knee in 2003, followed by surgery one year later.  Soon after, he started having pain and tenderness in the left hip.  He sought treatment at which time X-rays showed degenerative changes.  The Veteran informed the VA examiner that he had no complaints related to the right hip; he recalled no past right hip issues.  

With regard to the Veteran's claimed neck disorder, the VA examiner noted the Veteran's history of active duty as a cook, followed by work in heavy construction after service.  The Veteran informed the VA examiner that he had no neck pain during service until a MVA in 1951.  After the MVA, he had neck pain, which he rated as 1 to 2 out of 10 in severity during the remainder of his service.  Since then, according to the Veteran, he had had "mild" neck pain.  He denied any post-service neck injuries.  Rather, he had had stiffness that had increased gradually over the years.  

Based on the examination results, the VA examiner diagnosed, in pertinent part, bilateral osteoarthritis in the hips of undetermined etiology, and degenerative changes in the cervical spine with no motor sensory or neurological compromise.  The VA examiner commented that there was no record of substantial trauma to either hip.  Furthermore, the VA examiner opined that it would be speculation to attribute the Veteran's right or left hip conditions to his service-connected back disability with currently available information.  

In a January 2011 addendum, the VA examiner noted that he had reviewed the Veteran's STRs and X-ray results.  The VA examiner wrote that there was no significant change in his diagnosis or assessment after reviewing the Veteran's STRs.  He pointed out that the STRs showed no hip problems or cervical spine problems during the Veteran's service.  Thus, the VA examiner reiterated, it would be speculation to attribute a current hip or cervical spine condition to the Veteran's service or a service-connected disability.  

The Board finds, upon review, that the January 2011 VA examiner's opinion, when considered with the January 2011 addendum, is the most probative evidence of record.  The VA examiner accurately reviewed the pertinent history, but came to an unfavorable conclusion.  The VA examiner stated his conclusions clearly and unequivocally and provided sufficient supporting rationale.  The Board points out that having inadequate factual information upon which to base an opinion is adequate support for an examiner's conclusion that he could not relate a current disorder to service (or a service-connected disability) without speculation, where, as here, there are no outstanding records.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  For these reasons, the January 2011 VA examiner's opinion is the most probative evidence of record addressing the claims of service connection.  

The Veteran himself believes that his current neck and hip disorders were caused by his active service or are due to his service-connected low back disability.  However, in this case the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Jandreau, 492 F.3d 1372.

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a right hip disorder, a left hip disorder, and a cervical spine disorder.  Accordingly, the claims are denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Increased Rating

The Veteran contends that a disability rating higher than 20 percent is warranted for DDD of the lumbar spine.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the November 2005 claim. 

Disabilities of the spine, including the present Diagnostic Code 5237, are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Similarly, degenerative arthritis, where established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

Here, the Board finds that the service-connected low back disability picture does not warrant an evaluation in excess of the currently assigned 20 percent for any portion of the rating period on appeal.  As indicated, the next higher rating is assignable if the service-connected disability picture more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a.  

The pertinent evidence first includes a January 2006 VA outpatient treatment note showing complaints of nearly continuous back pain.  Physical examination revealed no gait disturbance, but straight leg raise testing (SLR) elicited pain in the right leg.  

Also in January 2006, the Veteran underwent a VA examination.  The VA examiner did not have the claims file available to review, but noted a history provided by the Veteran, which is consistent with the historical evidence in the claims file.  The VA examiner also reviewed the Veteran's current complaints of constant back pain, which he had "learned to live with."  The Veteran also reported flare-ups approximately 2 times per month precipitated by prolonged standing, twisting, turning, or bending down.  He did not use a brace, cane, crutched, or walking.  He had no bowel or bladder incontinence.  He walked daily, weather permitting, and had no limits for ambulation.  The Veteran reported having surgery 20 years prior involving sciatic nerve decompression bilaterally, but he denied current radicular symptomatology.  

On physical examination, the Veteran moved with stiffness.  The VA examiner also observed a 13 cm linear, flat, nonadherent, nontender, well-healed surgical scar between vertebrae L3 and S1.  There was no tenderness to palpation in the lumbar region.  Range of motion testing revealed flexion to 40 degrees with discomfort at 40 degrees.  Repetitive motion increased the Veteran's discomfort, but resulted in flexion to 41 degrees.  The VA examiner clarified that it was not possible to state to what extent there was additional limitation of motion in degrees resulting from flare-ups without resort to mere speculation.  The VA examiner also commented that the range of motion represented a baseline range of motion that is "at minimal, probably" due to age-induced DJD of all joints.  

On neurologic examination, Lasegue's sign was negative, and sensory function was intact in the bilateral lower extremities.  X-rays showed degenerative arthritis with osteophyte formation; intervertebral disc narrowing at L5-S1, L3-4, and L 4-5.  There was also postsurgical decompression at L3, L4, and L5.  The assessment was post-surgical changes, and marked degenerative arthritic changes. 

Based on the examination results, the VA examiner's assessment was DJD and DDD of the lumbar spine, status post surgical intervention.

In his June 2008 substantive appeal, the Veteran wrote that he was in pain throughout the January 2006 VA examination.  For this reason, he emphasized, the VA examiner had to reduce the repetitive motions exercises to accommodate his pain.  Moreover, he noted, he had been "down" 15 to 18 times during the last year, including 3 episodes during the past week.

The Board finds that the January 2006 VA examination adequately reflects the symptomatology described by the Veteran in his June 2008 statement.  In fact, the January 2006 VA examiner indicated that the Veteran's reduced range of motion represented a baseline range of motion.  According to 38 C.F.R. § 4.71a, a VA examiner's assessment that the range of motion is normal for that individual will be accepted where the examiner supplies an explanation.  See General Rating Formula for Diseases and Injuries of the Spine, Note (3).  Here, the January 2006 VA examiner explained that the Veteran's baseline range of motion was due to his age-induced DJD.  

Also pertinent in revealing the Veteran's symptomatology, he testified at his August 2010 Board hearing that his low back pain bothered him only 80 to 85 percent of the time.  His main complaint was stiffness in the morning, which required him to walk around the block to loosen it up.  He also had difficulty twisting his torso, and he needed to use a cane.  He testified that this caused functional limitations involving trouble sitting or standing in one place for too long.  For instance, he had trouble if he had to wash dishes (rather than use the dishwasher).  Also, muscle spasms caused him to develop a curve in his back, which he had to correct by straightening up.  For relief, he tried to maintain good posture and he would walk and keep moving.  He did not take pain medication except when his symptoms became too severe.  He emphasized that he did not take any more medication than was necessary.  Rather, he used frozen peas "quite a lot" to relieve his symptoms, and he also had a massager.  

Most recently, the Veteran underwent another VA examination in January 2011.  The VA examiner did not have the claims file available to review.  Nonetheless, the Veteran informed the VA examiner of his pertinent history.  The Board notes that the history is consistent with the historical evidence in the claims file, including the history of back surgery in 1986.  The Veteran also related his current complaints and functionality.  He explained that he could walk 2 to 3 blocks limited due to left knee and hip pain.  He could only walk 1/2 to 1 block without his cane.  He could stand only 3 to 5 minutes due to low back pain.  He could climb 1 to 2 flights of stair limited by left hip pain.  He could lift and carry up to 25 pound, and he could drive a car for approximately 1 hour.  The Veteran rated his low back pain as 7 out of 10 in severity.  He had left hip pain 6 out of 10 in severity.  He further described pain radiating down his legs, which began around the time of his retirement around 1985.  The leg pain went away by 2006.  He started having left hip pain in approximately 2006. He used a cane for hip and knee pain.  He had daily low back pain made worse by position and activity.  He denied flare-ups.  His primary problem was pain, not weakness, fatigue, lack of endurance, or stiffness.  He had no periods of incapacitation requiring bed rest prescribed by a physician due to low back pain in the past 12 months.  He denied numbness or paresthesias down either leg; he had no bowel or bladder problems, including incontinence and leakage.  

The January 2011 VA examiner's physical examination revealed normal spinal contours.  The Veteran walked with a limp, which he attributed to left hip and knee pain.  He could perform heel and toe walking, but this also was limited by hip and knee pain.  Range of motion testing showed flexion to 65 degrees; flexion was limited by pain to 50 degrees after three repetitions.  Motion produced pain, but there was no additional limitation of function due to fatigue, weakness, lack of endurance, incoordination, or effort.   Leg crossing caused back pain.  SLR testing causing pain in the back, but not the legs.  Neurological examination showed no sensory or motor impairment.  

Based on the examination results, the VA examiner's assessment was low back pain with DDD.  The VA examiner also concluded that the Veteran was service-connected for low back pain and "part of his hip area pain is radiating from his back."  

Subsequent to the January 2011 VA examination, the evidentiary record includes a January 2011 VA primary care record showing that the Veteran limped due to hip pain.  

This evidence, in summary, demonstrates that the service-connected DDD of the lumbar spine is not characteristic of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, he had flexion to 40 degrees at the January 2006 VA examination and flexion to 50 degrees at the January 2011 VA examination, even when considering functional limitation due to the DeLuca factors.  

Additionally, a higher rating is not warranted on the basis of incapacitating episodes.  The Veteran wrote in June 2008 that he was "down" 15 to 18 times during the past year, but the evidence does not show that he his treatment involved bed rest prescribed by a physician.  Furthermore, at his most recent VA examination in January 2011, the Veteran specifically denied bed rest prescribed by a physician.  

The Board finds, however, that separate 10 percent ratings are assignable under the schedular criteria in light of the evidence showing nearly-continuous radiculopathy to the right and left lower extremities.   Radiculopathy of a lower extremity is analogous to mild incomplete paralysis of the sciatic nerve, which is rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  

The Veteran's neurological symptoms are not consistent with more than mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Importantly, in this regard, he reported during the January 2011 VA examination that he could walk 2 to 3 blocks, climb 1 to 2 flights of stairs, and drive for approximately 1 hour.  Moreover, the weight of the evidence, including the Veteran's own assertions and the VA outpatient treatment records, attributes his hip pain to the service-connected low back disability and his nonservice-connected knee and foot disorders.  The Board may differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability where indicated by the medical evidence. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, separate 10 percent ratings, but not higher, are assignable for objective neurological abnormalities manifested in each hip.  

Finally, the January 2006 VA examiner observed a post-surgical scar between vertebrae L3 and S1.  Disabilities of the skin are evaluated under the schedular criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  Diagnostic Code 7805 assigns compensable ratings for scars causing limitation of function of the affected part; Diagnostic Codes 7801 to 7804, assigns compensable ratings for scars other than head, face or neck, that are deep, or that cause limitation of motion (7801), that are superficial and that do not cause limitation of motion, if the area covered by the scar is 929 square cm or greater (7802), that are superficial and unstable (7803), or that are superficial and painful on examination (7804).  

Here, the January 2006 VA examiner found that the Veteran's post-surgical scar was 13 cm linear, flat, nonadherent, nontender, and well-healed.  Thus, it does not more nearly approximate assignment of a compensable evaluation under any potentially applicable Diagnostic Codes.  See 38 C.F.R. §§ 4.31, 4.118 (prior to October 23, 2008); see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (VA must consider potential applications of Title 38 C.F.R., whether or not raised by claimant).  

(The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.)

In conclusion, the Board finds that an evaluation higher than 20 percent is not warranted for DDD of the lumbosacral spine.  Separate, compensable ratings of 10 percent are warranted for right lower extremity radiculopathy and left lower extremity radiculopathy.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review, except for the assignment of separate 10 percent ratings, which are warranted throughout the appeal period.  See Hart, 21 Vet. App. at 505.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for the Veteran's service-connected low back disability, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Service connection for a right hip disorder, presently manifested by degenerative arthritis, is denied.  

Service connection for a left hip disorder, presently manifested by degenerative arthritis, is denied.  

Service connection for a cervical spine disorder, presently manifested by degenerative arthritis, is denied.  

An increased evaluation in excess of 20 percent for the degenerative disc disease of the lumbosacral spine, is denied.

A separate rating of 10 percent, but not higher, for symptoms of the degenerative disc disease of the lumbosacral spine involving the right lower extremity, is granted, subject to the regulations governing the award of VA monetary benefits.  

A separate rating of 10 percent, but not higher, for symptoms of the degenerative disc disease of the lumbosacral spine involving the left lower extremity is granted, subject to the regulations governing the award of VA monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


